IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-65,137-03


EX PARTE CLINTON LEE YOUNG





ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. CR-27181 IN THE 385TH DISTRICT COURT
MIDLAND COUNTY


 Per Curiam.  		 
 
O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in March 2003.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Young v. State, No. 74,643 (Tex.
Crim. App. Sept. 28, 2005), cert. denied, 547 U.S. 1056 (2006). This Court denied
Applicant's initial post-conviction application for writ of habeas corpus and first subsequent
application.  Ex parte Young, No. WR-65,137-01 and No. WR-65,137-02 (Tex. Crim App.
Dec. 20, 2006)(not designated for publication).  Applicant's instant post-conviction
application for writ of habeas corpus was received in this Court on April 3, 2009.
	Applicant presents four allegations.  We have reviewed the application and supporting
documents and find that the following allegations satisfy the requirements for consideration
of a subsequent application under Texas Code of Criminal Procedure Article 11.071, § 5:
	Claim I:	The prosecution's failure to produce exculpatory evidence, and
the presentation of false testimony, violated applicant's
constitutional rights.
 
	Claim II:	The prosecution's suppression of evidence concerning State
witness A.P. Merillat violated applicant's constitutional rights.
 
Accordingly, the cause is remanded to the trial court for consideration of these allegations. 
Applicant's remaining allegations are dismissed. 
	IT IS SO ORDERED THIS THE 3rd DAY OF JUNE, 2009.

Do Not Publish